WATT, C.J.,
with whom HODGES, J. joins, dissenting:
T1 I dissent because it seems to me that there is no way to square the majority opinion here with Sharp v. Oklahoma City, 1937 OK 685, 74 P.2d 383; Town of Luther v. State, 1967 OK 59, 425 P.2d 986; City of Claremore v. Town of Verdigris, 2001 OK 91, 50 P.3d 208; and Botsford v. City of Norman, 354 F.2d 491 (10th Cir.1965), which we cited with approval in both Town of Luther and City of Claremore.
1 2 The foregoing opinions make clear that the use by a municipality of the "strip" method to annex additional territory is a political decision with which this Court will not interfere, regardless of the shape of the anmexed property. For example, in City of Norman, the involved strip was sixty-seven feet wide and fourteen miles long. We held in Sharp, and quoted with approval in City of Clare-more, "That the extent and shape which the annexed territory shall take is a political and not a judicial decision...." City of Clare more, at 112. There is simply no way to square these opinions with today's majority opinion, which invalidates Seminole's annex*133ation because the involved strip was only three feet wide.
T 3 Therefore, I respectfully dissent.